    Case 1:08-cv-01034-AT Document 744-1 Filed 09/27/19 Page 1 of 6




                                  MEMORANDUM

TO: Law Department, NYPD
FROM: Floyd and Davis Plaintiffs
DATE: July18, 2019
RE: Comments to Defendants’ Draft RAILS Response

Floyd and Davis Plaintiffs appreciate the opportunity to comment on the City’s draft
response. Rather than providing line edits at this stage, for ease of reference, please
see, numbered below, our comments to Plaintiffs’ January 28 response to its original
RAILS proposal. To this end, we tried to be thorough in identifying important
issues, with the hopes of offering a clear framework to improve the proposal and
this response. Please let us know whether there is additional information that could
assist you.

   1. Throughout the document, the City notes in very generalized terms its desire
      and intention to address misconduct and problems via executive-level
      assessments. Escalating these critical issues up the chain of command is
      important. But this step alone is not an actual plan, as required by the Court’s
      November 20, 2018 Order. As the Court noted in its Liability Opinion,
      discretionary decisions to ignore or diminish the importance of Fourth and
      Fourteenth Amendment violations existed at the highest levels of NYPD, and
      thus, constitutional compliance cannot now be dependent on the subjective
      and arbitrary priorities and interests of the individuals who happen to hold
      high-level positions at a given time. Instead, the required plan must set forth
      the specific process by which the parties, the Monitor, the public, and the
      Court can be assured that the spirit and letter of the Facilitator’s
      Recommendation and the Court’s Order are enacted transparently,
      consistently, and effectively. Thus, “executive level assessment” is not a plan,
      but a step that requires further articulation and commitments, as per the
      Liability Opinion, the Remedial Order, and the Court’s November 20, 2018
      Order.

   2. Throughout the City’s draft response, conclusory claims about the
      effectiveness of different programs involving training, mentoring,
      supervision, and evaluations are not supported by specific measures or
      evidence. As these are within the scope of compliance, their effectiveness is
      subject to review and determination by the parties, the Monitor, and the
      Court. The City’s response should include the bases for these conclusions
      and what measures ensure the conclusions are and remain accurate over
      time.

   3. Immediate supervisors, per the Facilitator’s Recommendation #1, must be
      included in the NYPD’s “more structured and well-articulated policy for
      internal review.” Yet, this draft, like the NYPD’s original proposal, only
      specifies a process for commanding officers to receive this information, while


                                                                                      1
 Case 1:08-cv-01034-AT Document 744-1 Filed 09/27/19 Page 2 of 6




   providing no details about whether or how immediate supervisors will
   receive, review, and act on this information.

4. With respect to declinations to prosecute, certain excluded categories (e.g.,
   Prosecutorial Discretion, Requires Additional Information, Summonsable
   Offense) may implicate selective law enforcement or racial profiling.
   Examples include a police officer choosing to arrest in contravention of DA
   prosecution policy (for example, around fare beats or marijuana) or choosing
   to arrest rather than summons an individual under circumstances that
   suggest racial profiling. These exercises of discretion, if race-based, are
   explicitly prohibited by the Court and thus should be included in RAILS as
   part of the Monitorship.

5. Further, with respect to declinations, the Facilitator’s Final Report
   specifically flagged that the review of DP information must be “more robustly
   structured in a more integrated, systematic manner,” including specificity
   about how DPs will be analyzed. This recommendation, which the Court has
   so-ordered, remains undeveloped in the proposal, including a lack of
   specificity as to the review of DP information by commanding officers and
   immediate supervisors.

6. As we have stated before, every adverse credibility determination is a signal
   of misconduct, yet this is not reflected in the City’s draft response. For the
   reasons we have previously stated, this is inadequate.

7. At our meeting in April, we discussed several areas where civil liability
   should be factored into performance evaluation and RAILS. This included,
   but is not limited to, the early settlement divisions of the NYPD and the Law
   Department, as well as all other entities authorized to settle a claim against
   an officer or police action on behalf of the City. All City governmental
   entities, within NYPD, the Law Department, or elsewhere, capable of
   authorizing resolution of civil claims or liability should be incorporated into
   the (a) civil judgments, and (b) Level I/II/III performance monitoring plans
   and discussed in the City’s response.

8. Civil Judgments Due to Officer Malfeasance: NYPD may misapprehend the
   legal posture of the case and the relevant legal standard post-judgment. The
   new draft erroneously suggests that the “in the opinion of the Law
   Department” language is barred by work product. However, it is error to
   suggest, in remediation, (a) that NYPD should not have access to the work
   product of the Law Department, which is charged with providing NYPD with
   advice and opinion as a matter of law, (b) that the Law Department should
   not offer important insights as to what constitutes officer malfeasance, or (c)
   that building the effectiveness of this intervention (i.e., building the capacity
   for effective intervention by the Law Department and the ability and
   receptiveness to hear and implement this advice by the NYPD) is not


                                                                                     2
 Case 1:08-cv-01034-AT Document 744-1 Filed 09/27/19 Page 3 of 6




   squarely within the role of the Monitorship. The NYPD’s proposed
   modification of this RAILS category does not, in fact, comply with the intent
   of the Court’s Order, which is to ensure an objective, independent assessment
   of the officer’s conduct.

9. Current NYPD Intervention Programs to Improve Officer Performance: We
   agree that a holistic and comprehensive approach is necessary. However,
   this section would benefit from more specificity (for example, how many
   deficient stop report approvals trigger a review). Rather than a plan, this is
   mere notice of what is occurring. The Court’s Order requires, by its language,
   a plan, i.e., a detailed framework and infrastructure of the intervention,
   including how it is deemed effective and improving over time. Numerous
   organizations, institutions, and even governments confronting similar issues
   around early intervention have a vast body of resources and research to
   draw upon in piloting effective solutions.

10. Throughout the City’s draft response (and particularly in the Current NYPD
    Intervention Programs to Improve Officer Performance section), NYPD
    references existing programs—some existing before trial—without offering a
    detailed plan, as required by the Order, or explaining how the concerns
    raised by the Court in the Liability and Remedial Orders have been
    measurably addressed or resolved (for example, the NYPD’s Performance
    Monitoring Program). As we have discussed, at a minimum, the City’s
    proposed Plan needs to improve the various interventions cited by the Court
    as ineffective or problematic at the time of trial. While Plaintiffs welcome the
    most comprehensive interventions available to improve officer performance,
    these interventions must have the “infrastructure” to overcome systemic
    problems that have facilitated constitutional violations during police
    encounters, including racial profiling.

11. Performance Evaluation System: To comply with the Facilitator’s
    Recommendation, the City’s response must explain how the aforementioned
    5 categories of RAILS information will be incorporated into the Officer
    Performance Evaluation System (not merely the reverse).

12. Level I/II/III Monitoring: At our meeting in March or April, we discussed how
    several of the metrics used here are not narrowly tailored to the reality of the
    current enforcement system and, therefore, unlikely to be effective as early
    intervention mechanisms. We gave several examples at the time. For
    example, Level III monitoring may be triggered by 2 substantiated allegations
    of profiling, but the NYPD has never substantiated any allegation of profiling
    against any officer. Thus, this metric actually sets a threshold that is de facto
    impossible or improbable. Early intervention and monitoring should look for
    opportunities to intervene, rather than setting threshold criteria that will
    very likely result in no intervention. Moreover, there is no mention of
    whether or when any of the 5 required categories of RAILS information will


                                                                                   3
 Case 1:08-cv-01034-AT Document 744-1 Filed 09/27/19 Page 4 of 6




   trigger screening for any Level of Performance Monitoring. If two
   substantiated CCRB complaints for illegal stops can trigger monitoring, then
   surely suppression decisions or adverse credibility determinations against
   an officer should trigger it as well.

13. The City’s draft response addresses some of Plaintiffs’ concerns by citing
    unrealistic expectations, future plans (for example, incorporating federal
    suppression decisions immediately, RAILS improvements, and an intention
    “to develop an electronic method of alerting particular supervisory officers”),
    or present limitations of NYPD systems (for example, RAILS, RISKS).
    However, during the months when the parties have been briefing these
    concerns, many of these issues could have been resolved, appended to a
    concrete timeline for resolution, or included in pilots (or subjected to their
    own pilots) for specific interventions. For example:

       a. Either a concrete plan (with detailed description of the programs) or
          else a set timeline for “creating a program for systemically receiving,
          assessing and acting upon potentially adverse information” should be
          detailed in the City’s draft response.

       b. The specific threshold considerations referenced in the City’s draft
          response could be explained in greater detail. (For example, the draft
          response indicates that the “thresholds for the additional indicator of
          declined prosecutions has not been set.”) At this point, specific
          thresholds—or at the very least a specific timeline for thresholds to be
          determined with certainty—must be provided. Similarly, at p. 16 of
          the draft response, the general, one-sentence statement that there is a
          process for responding to RAILS alerts at the command level in no
          way satisfies the Facilitator’s recommendation and Court’s court-
          ordered requirements for a “structured and well-articulated policy [] for
          this internal review by commanding officers and immediate
          supervisors.”

14. Throughout the City’s response, where the Administrative Guide (or other
    policy or regulator document) is referenced, a specific provision of the
    document needs to be cited and specific language should be provided (or
    attached) in order for the parties, the Monitor, and the Court to understand
    whether this is an effective and adequate response and intervention

15. Throughout the City’s response, it should be clarified where NYPD will or will
    not codify its modifications to practice and procedure with reference to early
    intervention and RAILS in written policy instruments. (For example, the
    Response notes that “Early intervention in each of these categories will
    include command-level notification coupled with a requirement for
    command-level inquiry, and, if indicated, documented remediation,” but fails
    to note how this will be memorialized anywhere in the Patrol or


                                                                                   4
 Case 1:08-cv-01034-AT Document 744-1 Filed 09/27/19 Page 5 of 6




   Administrative Guides, an operations order, or in some other written
   Departmental communication.)

16. The City’s response should stipulate the specific required content and
    structure of “command-level inquiry, and, if indicated, documented
    remediation,” because the Facilitator explicitly contemplated these as very
    formal and specific.

17. At p.18, the “detailed plan for intervention” is not responsive to Plaintiffs’
    concern, which is related to what the process is for command-level
    supervisors to respond to an alert they receive from RAILS about an officer in
    their command, which happens even if an officer is not screened for—or
    placed on—performance monitoring. In addition, we would ask whether
    there is there a process currently spelled out in the Administrative Guide for
    the CO who does receive RAILS alerts to inform the officer’s immediate
    supervisors and ensure their involvement in responding to the conduct
    flagged in the alert? If so, please provide details on that process, and if not,
    then such process must be developed and included in the City’s response. It
    appears that there are no written guidelines on when and how to involve
    immediate supervisors in responding to a RAILS alert at the command level,
    yet these must be part of any effective plan to address the Court’s Order and
    the Facilitator’s recommendation.

18. With reference to the arguments set forth at pp. 19-20, the Court has already
    opined in the Floyd Liability Opinion that the existing Performance
    Monitoring System’s heavy reliance on CCRB complaints is ineffective,
    underinclusive, and inadequate for effective performance monitoring. This
    may be even more probative in the areas of suppression decisions, DPs, and
    adverse credibility decisions. For this reason, it is clear that the 5 RAILS
    categories should be explicitly incorporated into performance monitoring
    thresholds.

19. New York Civil Rights Law § 50-a and the Police Commissioner’s disciplinary
    discretion are not a barrier to outside input and consultation. Plaintiffs are
    proposing outside input for the criteria that will be used to guide personnel
    decisions, not input into the personnel decisions themselves. Plaintiffs have
    not suggested outside input is required into individual early intervention
    determinations, but systems and structures should be informed by broader
    perspectives. This may be accomplished in many ways, including using
    aggregate or trend data, anonymized information where useful, and broader
    analysis about what measures may ensure the system is actually effective to
    the goals.

20. At p. 21, the City’s draft response indicates that “When the Department
    formulates its weighting system and threshold triggers for the five categories
    of information in the Order, it will inform the Monitor. As in the past, the


                                                                                  5
   Case 1:08-cv-01034-AT Document 744-1 Filed 09/27/19 Page 6 of 6




     Monitor may determine that this information should be shared with the
     parties for their comments.” However, the weighting system must ultimately
     be submitted to and approved by the Court, after Plaintiffs have had a chance
     to provide input, because such weighting system is part of the NYPD’s
     “program for systematically receiving, assessing, and acting on information
     regarding adverse findings on conduct of police officers involving illegal
     stops or illegal trespass enforcements.”

21. Analyzes Patterns and Trends: Likewise, contrary to the Facilitator’s
    recommendation, the NYPD draft response fails to describe how RAILS and
    other data will be utilized to identify patterns of misconduct beyond
    individual officers, instead primarily focusing on “keeping an eye out for any
    patterns.” The Facilitator’s recommendation, which was adopted by the
    Court, was not limited to data collection for the purposes of intervening
    solely with one officer at a time. Quoting the Office of Inspector General
    Report from 2015, the Facilitator endorsed the IG’s conclusion that “[t]he
    proper collection and analysis of police litigation data has the potential to
    reduce police misconduct, improve public safety, control costs, identify
    training opportunities, strengthen public confidence, and advance law
    enforcement oversight.” Floyd Dkt. #597, Davis Dkt. #399, at 220. The
    Facilitator further specifically recommended “that the policy be expanded to
    allow for wider analyses of the data to ascertain any patterns of misconduct
    within units, squads, platoons, commands, and Patrol Boroughs. A higher
    level of accountability is equally as important, therefore the policy should
    include accountability measures for commanding officers and immediate
    supervisors based on the level of misconduct occurring under their
    supervision.” Id. at 221. The value of this approach, the Facilitator concluded
    “may be, as recommended by the Monitor, to identify patterns and practices
    within commands, precincts, squads, and individual units. Id. at 222.




                                                                                  6
